          Case 1:19-cv-07777-GBD Document 27 Filed 08/29/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK et al.,

                       Plaintiffs,

            v.

U.S. DEPARTMENT OF HOMELAND                          Case No. 1:19-cv-07777
SECURITY et al.,

                       Defendants.


                                     NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Thomas J. Donovan, Jr., Attorney General of the State of

Vermont, by Benjamin D. Battles, Solicitor General, shall appear as an attorney for the Plaintiff

State of Vermont. The undersigned certifies that he is admitted to practice in this Court.


Dated:      Montpelier, Vermont
            August 29, 2019


                                                     STATE OF VERMONT

                                                     THOMAS J. DONOVAN, JR.
                                                     ATTORNEY GENERAL


                                              By:    /s/ Benjamin D. Battles
                                                     Benjamin D. Battles
                                                     Solicitor General
                                                     Office of the Attorney General
                                                     109 State Street
                                                     Montpelier, VT 05609-1001
                                                     (802) 828-5500
                                                     benjamin.battles@vermont.gov

                                                     Counsel for the State of Vermont
